Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 6/16/2022 have been considered.  Claims 9, 11, and 13-14 are pending for examination and are allowed with Examiner’s Amendments as indicated in the action below.  
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given from James Hallenbeck on 6/28/2022.  
The Examiner’s amendments are as follows: 
1-8.  (Cancelled).  
9.  (Currently Amended) A method comprising: 
prompting, via one or more of a visible and audio prompt, a user to place an item within a scan-field of a product scanner;
presenting, on a point-of-sale (POS) terminal display of a POS terminal, a live view of the scan-field to assist the user;
capturing an image ofthe item presented for scanning bythe product scanner ofthe 
querying a local copy of a price lookup database unsuccessfully for the presented item in the captured image; 
detecting an item-not-on-file event at the POS terminal ; 
transmitting, via a network to a network storage location for further action at a later time, the image of the item presented for scanning and an item identifier read from the presented item; 
receiving an input price of the presented item; 
caching, in the local copy of the price lookup database on the POS terminal, the received input price as a temporary price with regard to the presented item for use in subsequent item-not-on- file events for the same item until an update to the price lookup database with regard to the item identifier is received, the caching of the received input price includes updating the local copy of the price lookup database with: 
the item identifier read by the product scanner from the presented item; and 
the received input price; and 
wherein the received input price is to be used in subsequent pricing lookups for the item until the update to the price lookup database with regard to the item identifier is received, [[and]] 
manually checking the received input price within an immediately prior 24-hour period, and
providing to the POS terminal the received input price in a cache 
10.  (Cancelled).  
11.  (Previously Presented) The method of claim 9, wherein transmitting the image of the item presented for scanning and the item identifier for further action includes: 
transmitting, via the network, a price check instruction to a mobile device of a store associate; and 
wherein receiving the input price of the presented item includes receiving the input price via the network as input into the mobile device of the store associate.
12.  (Cancelled).  
13.  (Previously Presented) The method of claim 9, further comprising: including the received input price in data transmitted over the network with the image. 
14.  (Previously Presented) The method of claim 13, wherein the received input price and the item identifier are included with the transmitted image as image metadata.
15-20.  (Cancelled).  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Itani et al. (U.S. Patent Application Publication No. 20150186862) teach an invention directed to price checks in retail environments.  Itani et al. teach capturing an image of a product for purchase via a POS terminal and querying the local terminal for the price.  Itani et al. further teach transmitting a price check request to a back-end terminal for a manual check and storing the checked price for temporary use.  Moro (U.S. Patent Application Publication No. 20150339650) teaches a related invention directed towards registering products and further teaches capturing an image at an initial step for registration.  Moro teaches that the image is captured at the initial step for price look-up purposes.  Sugiyama (U.S. Patent No. 5162639)  teaches a related invention of updating price look-up (PLU) files in a point-of-sale terminal and updating a PLU file immediately or at the end of a transaction when a price is manually checked by a clerk.  Sugiyama further teaches a motivation of ensuring that prices are updated before the end of each business day.  Lavingia (U.S. Patent No. 9082146) teaches a related invention directed towards price updates and further teaches caching input prices and a product information database comprising prices for subsequent uses as each update is performed.  
However, none of the cited art references, separately or in combination, explicitly disclose or render obvious each and every one of the limitations in independent claim 9 with Examiner’s Amendments.  Accordingly, Claim 9 with Examiner’s Amendments is allowable over the prior art.  Claims 11 and 13-14 depend on Claim 9 and are therefore also in condition for allowance.  
Examiner also addressed concerns with conditional language in the method claims to ensure that every limitation receives patentable weight.  Specifically, the method claims contain conditional language that does not necessarily receive patentable weight.  See MPEP 2111 (“when the received input price has been manually checked within an immediately prior 24-hour period …”).  That is, the “when” language in the claims does not receive patentable weight under the broadest reasonable interpretation of the claims.  In order to address this matter, Examiner amended the claim such that the “when” limitation is now positively recited (i.e. manually…).  The claim set does not include system and medium claims, but Examiner notes that system and method claims embody necessary structure and configuration such that “when” limitations  in system and medium claims would receive patentable weight in view of Ex parte Schulhauser.  See MPEP 2111 (“ When analyzing the claimed system as a whole, the PTAB determined that ‘[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur…’.”)
	Examiner further stated in the interview that the eligibility rejection is to be withdrawn in view of Examiner’s Amendments.  Specifically, the elements of the claims meaningfully limit the abstract idea of facilitating price checks such that the claims as a whole are more than a drafting effort to monopolize the judicial exception.  84 Fed. Reg. 50, 55.  Accordingly, the claims are patent eligible.   
In view of the foregoing, Examiner submits that the claims with Examiner’s Amendments above are in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICOLE ELENA BRUNER/Examiner, Art Unit 3627   



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627